DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.

Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 14 is drawn to a method which is part of non-elected Group II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The examiner believes there is support for the following: “wherein a first arithmetic mean roughness Ra value of the first face is greater than or equal to 0.8 µm and less than or equal to 25 µm; and a second arithmetic mean roughness Ra value of a face of the spiral groove of the second face is smaller than that the first arithmetic mean roughness Ra value of the first face”.  This position is arrived at by coupling the conclusion there is no other way to interpret the above and arrive at the requirement that the second face has a smaller Ra than the first face as noted in paragraph 0035 with the facts there is no evidence that the height of any FSW thread being near the range of 0.8-25 µm and there is no evidence that the machining of the FSW threads would result in a roughness near the range of 0.8-25 µm.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 12 and 13 recite, “the first face is parallel with the axis” and “each of the first faces having a flat face parallel with the axis”, respectively.  However, support in the specification for this cannot be found and while the drawings may appear to show this they are not to scale.  The applicant points to paragraph 0032 to show support for this however, the word parallel does not appear here nor anywhere else in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spiral shape".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein the second face in the spiral shape is arranged such that”.  It is unclear as to how the second face can be arranged into a spiral.  For the purpose of this 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burford (US 2008/0251571 A1) in view of Ducan, Jr (US 2002/0190100 A1).
Regarding claim 1, Burford teaches:
A friction stir welding tool [tool (10); figure 4] for joining a pair of workpieces by friction stir welding, the tool comprising: 
a probe [pin (36)] with a columnar shape formed about an axis, which is rotatable about the axis in a clockwise direction when the probe is viewed from a lower side of the probe [note that the tool may be rotated in either direction], and which is to be inserted between the workpieces while the friction stir welding is performed [see figure 1]; and 
a shoulder [portion of tool (10) directly attached/supporting shoulder (20)] supporting the probe, which is rotatable together with the probe about the axis, and having a shoulder surface [shoulder (20)] to be pressed against surfaces of the workpieces while the friction stir welding is performed, 
wherein the probe including a first face [flats (32a)] and a second face [flats with threads (34b)] that are formed in an outer circumferential direction of the probe to be adjacent to each other in the outer circumferential direction, the first face having a planar shape along [see figure 4], the second face having a spiral groove formed in with a right-handed screw shape formed in an entire region of the second face in a direction of the axis [see figure 4; note that the threads in this figure spiral in the same direction as the threads in applicant’s figure 2 and the second face begins and ends where the threads do], 
wherein the second face in the spiral shape is arranged such that, when the probe is inserted between the workpieces and rotated while the friction stir welding is performed, plastic flow of the workpieces is guided by the spiral groove of the second face from a proximal end of the probe to a distal end thereof [Note that the material can flow either way depending on the use of the tool.  Also proximal and distal are abitrary without an anchoring reference point].
Burford does not teach:
wherein a first arithmetic mean roughness Ra value of the first face is greater than or equal to 0.8 µm and less than or equal to 25 µm; and
a second arithmetic mean roughness Ra value of a face of the spiral groove of the second face is smaller than that the first arithmetic mean roughness Ra value of the first face, 
Duncan teaches selective adding roughened area (610) with a roughness of 128 RMS (~3.0 Ra) or greater to the smooth tip of FSW tool (516) in order to increase the heat generation of the FSW tool and that surface roughness precisely on the axis of rotation of the pin tool may not contribute to the generation of as much heat as locations farther from the axis, due to the relatively small amount of motion of axial portions relative to regions remote from the axis; 0028, 0031, 0032, and figures 5 and 6.

Duncan and the claims differ in that Duncan does not teach the exact same range as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Duncan overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s 
Regarding claims 2 and 3, these ranges overlap with that taught by Duncan and thus are addressed in the rejection of claim 1.  
Regarding claim 8, Burford teaches:
A friction stir welding device comprising: 
the friction stir welding tool according to claim 1 [see the rejection of claim 1]; and  
5 a device main body [actuator (140) of US 2005/0121497 A1 which is an incorporated reference; 0006] configured to hold the friction stir welding tool and to rotate the friction stir welding tool relative to the workpiece.
Alternatively, it is extremely well-known in the art that a FSW device has a main body; i.e. chuck, in order to fasten various FSW tools to the FSW device and to transfer the rotating, pressing, and translating movements to the FSW tool for welding.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Regarding claim 10, Burford teaches:
wherein the probe has a columnar shape, and includes a plurality of the first faces and a plurality of the second faces, which are arranged alternately on an outer surface of the probe rotating along the axis [see figure 4].

Claims 1-3, 8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US 2008/0217377 A1) and Duncan, JR (US 2002/0190100 A1).
Regarding claim 1, Stol teaches:
A friction stir welding tool [FSW tool (10); figures 1a-c, h] for joining a pair of workpieces by friction stir welding, the tool comprising: 
a probe [pin portion (30)] with a columnar shape formed about an axis, which is rotatable about the axis in a clockwise direction when the probe is viewed from a lower side of the probe [note that the tool may be rotated in either direction], and which is to be inserted between the workpieces while the friction stir welding is performed [0003]; and 
a shoulder [tool shoulder (40)] supporting the probe, which is rotatable together with the probe about the axis, and having a shoulder surface [working surface (44)] to be pressed against surfaces of the workpieces while the friction stir welding is performed, 
wherein the probe including a first face [bare portions (34) may be flat; 0015, 0049] and a second face [threaded sections (32); 0015, 0049] that are formed in an outer circumferential direction of the probe to be adjacent to each other in the outer circumferential direction, the first face having a planar shape along the axis [see figures 1a-c, h], the second face having a spiral groove formed in with a right-handed screw shape formed in an entire region of the second face in a direction of the axis [left or right hand threads; 0015, 0049], 
wherein the second face in the spiral shape is arranged such that, when the probe is inserted between the workpieces and rotated while the friction stir welding is performed, plastic flow of the workpieces is guided by the spiral groove of the second face from a proximal [Note that the material can flow either way depending on the use of the tool.  Also proximal and distal are abitrary without an anchoring reference point].
Stol does not teach:
wherein a first arithmetic mean roughness Ra value of the first face is greater than or equal to 0.8 µm and less than or equal to 25 µm; and
a second arithmetic mean roughness Ra value of a face of the spiral groove of the second face is smaller than that the first arithmetic mean roughness Ra value of the first face, 
Duncan teaches selective adding roughened area (610) with a roughness of 128 RMS (~3.0 Ra) or greater to the smooth tip of FSW tool (516) in order to increase the heat generation of the FSW tool and that surface roughness precisely on the axis of rotation of the pin tool may not contribute to the generation of as much heat as locations farther from the axis, due to the relatively small amount of motion of axial portions relative to regions remote from the axis; 0028, 0031, 0032, and figures 5 and 6.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the roughened area concept of Duncan into Stol in order to increase the heat generation during welding.  In doing so, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to at least roughen a portion of flats (32a) since they are smooth and on the surface of the probe furthest from the axis of rotation.  Additionally, there are only number of surfaces to roughen, flats (32a), threads (32b), and/or pin terminus (36) so selecting which to roughen is not inventive, minus any unexpected results.    

However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Duncan overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; e.g. workpieces, inserting, rotating, etc.  This reasoning applies to any claim in this action where functional language, material worked upon, and/or a result is claimed.   
Regarding claims 2 and 3, these ranges overlap with that taught by Duncan and thus are addressed in the rejection of claim 1.  
Regarding claim 8, Stol teaches:
A friction stir welding device comprising: 
[see the rejection of claim 1]; and  
5 a device main body [chuck or collet; 0004] configured to hold the friction stir welding tool and to rotate the friction stir welding tool relative to the workpiece.
Alternatively, it is extremely well-known in the art that a FSW device has a main body; i.e. chuck, in order to fasten various FSW tools to the FSW device and to transfer the rotating, pressing, and translating movements to the FSW tool for welding.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Regarding claim 10, Stol teaches:
wherein the probe has a columnar shape, and includes a plurality of the first faces and a plurality of the second faces, which are arranged alternately on an outer surface of the probe rotating along the axis [see figures 1a-c, h].
Regarding claim 12, Stol teaches:
wherein the probe has a columnar shape formed along the axis [see figure 1h], the first face is parallel with the axis [flat portions (34) in base portion (37) are parallel with the axis], and the spiral groove is formed in the second face [threaded portions (32) in base portion (37)].  
Note that if flat portions (34) in base portion (37) are not parallel it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make them parallel since Stol appears to suggest this option.
Regarding claim 13, Stol teaches:
[see figures 1a-c, h], each of the first faces having a flat face parallel with the axis [bare portions (34) in base portion (37); 0015, 0049], and each of the second faces having a curved surface extending along an outer periphery of the cylindrical shape [threaded portions (32) in base portion (37); 0015, 0049].
Note that if flat portions (34) in base portion (37) are not parallel it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make them parallel since Stol appears to suggest this option.

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive.
Note that any arguments drawn to direction the claimed tool is to be spun is not persuasive since the prior art tool is capable of being spun in any claimed direction and that the threads of Burford figure 4 are in the same the same direction as the threads in applicants figure 2 and thus would achieve the same result when spun in the claimed direction (note that the Stol thread may spiral in either direction).
The applicant argues, “In the prior documents indicated by the Examiner, the screw sections corresponding to the probe of the present invention have "margin" portions without spiral grooves at the proximal and distal ends of the screw sections. Therefore, the friction-stirring does not occur at the proximal and distal ends of the screw sections close to the upper and lower surfaces of the workpiece, so that friction-stirring by the screw sections cannot be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735